Citation Nr: 1722598	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-34 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bursitis.

2.  Entitlement to service connection for degenerative disc disease (DDD) (also claimed as osteoarthritis) of the thoracolumbar and cervical spine.

3.  Entitlement to a compensable rating for right eye injury residuals.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel







INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.  This appeal is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues of  service connection for bursitis, service connection for
spinal degenerative disc disease (DDD) (also claimed as osteoarthritis), and entitlement to a compensable rating for right eye injury residuals, addressed in instant decision.  The issue of entitlement to receive DEA benefits under 38 U.S.C. Chapter 35 prior to August 12, 2015, will be addressed in a separate decision.


FINDINGS OF FACT

1.  The Veteran has been granted service connection and awarded compensation for his asserted shoulder, elbow, hip, and knee disabilities resulting in his complaints of pain and functional limitation; there is no separate "bursitis" disorder with symptoms that do not overlap or duplicate symptomatology for which the Veteran is not already compensated through service connection, or that would warrant separate service connection for any asserted joint or body part affected.

2.  No DDD, arthritis, or any other neck, back, or spine disorder, began during service or is related to service in any other way.

3.  The Veteran's right eye injury residuals are not productive of incapacitating episodes, central visual acuity of worse than 20/40, impairment of visual fields, or any other symptomatology that warrants a compensable rating.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bursitis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.14, 4.71a, Diagnostic Codes 5010, 5201, 5206, 5213, 5251, 5252, 5253, and 5260 (2016).

2.  The criteria for service connection for DDD (also claimed as osteoarthritis) of the thoracolumbar and cervical spine have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for a compensable for rating right eye injury residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.75, 4.76, 4.79, Diagnostic Codes 6066, 6080 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a March 2011 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed disabilities in June 2011 and November 2013.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Bursitis

In this case, service connection for bursitis must be denied.  While the record reflects service-related disability affecting numerous joints, service connection has been granted for such disability and no grant of service connection for any separate "bursitis" is warranted.

In his November 2011 claim, the Veteran stated that his "primary request for service connected benefits is for Bursitis and Osteoarthritis," and that the documented medical evidence supported his assertion of having such disability during and after service.  

Service treatment records dated from September 1983 to September 1984 reflect numerous instances of treatment for multiple joint pains involving the shoulders, elbows, hips, and knees, with several diagnoses given including bursitis.  Post-service, a September 1998 private treatment record reflects that the Veteran complained of been having some right shoulder discomfort and an assessment of some right shoulder bursitis.  In August 2011, right hip bursitis along with mild hip degenerative joint disease (DJD) by X-ray was assessed.  

On November 2013 VA examination of the joints, the examiner addressed the Veteran's past medical history and diagnoses, including bursitis, of the shoulders, elbows, hips, and knees.  After examining the Veteran and reviewing the record, the examiner diagnosed bilateral shoulder DJD, and bilateral elbow, hip, and knee strain.  Moreover, the examiner provided the opinion that each of the joint conditions was it is at least as likely as not related to military service, noting the service treatment records for pains of such joints and assessing that the Veteran's current diagnoses were at least as likely as not a progression of the same conditions diagnosed in service.  


Based on this examination report, in a December 2013 rating decision, the Veteran was granted service connection for right and left elbow strain with limitation of flexion (claimed as chronic pathology causing multiple joint pain and polyarticular pain), rated 20 and 10 percent, respectively; right and left elbow strain with limitation of pronation (claimed as chronic pathology causing multiple joint pain and polyarticular pain), each rated 20 percent; right and left shoulder DJD (claimed as chronic pathology causing multiple joint pain and polyarticular pain), each rated 10 percent; right and left hip strain with limited extension (claimed as chronic pathology causing multiple joint pain and polyarticular pain), each rated 10 percent; right and left hip strain with limited adduction (claimed as chronic pathology causing multiple joint pain and polyarticular pain), each rated 10 percent; right and left hip strain with limited flexion (claimed as chronic pathology causing multiple joint pain and polyarticular pain), each rated noncompensable; and right and left knee strain (claimed as chronic pathology causing multiple joint pain and polyarticular pain), each rated 10 percent.

In short, the Veteran has been granted service connection for his asserted shoulder, elbow, hip, and knee disabilities that have resulted in complaints of pain and functional limitation; there is no separate "bursitis" disorder with symptoms that do not overlap or duplicate symptomatology for which the Veteran is not already compensated through service connection, or that would warrant separate service connection for any asserted joint or body part affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201, 5206, 5213, 5251, 5252, 5253, and 5260; see also 38 C.F.R. § 4.14 (the general rule against the "pyramiding" of benefits); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994); (the "critical element" in determining whether a separate disability rating may be assigned for manifestations of the same injury is whether there is overlapping or duplication of symptomatology between or among the disorders).  

As service connection has been granted for the Veteran's asserted disability and no grant of service connection for any separate "bursitis" is warranted, service connection for bursitis must be denied in this case. 



B.  Spinal DDD (also claimed as osteoarthritis)

As reflected in his subjective report of history on November 2013 VA examination, the Veteran asserts that he first had onset of his current cervical, lumbar, and thoracic spine DDD and osteoarthritis symptoms in service in 1983 during physical training, and that such conditions have gotten worse. 

The Veteran's service connection claim must be denied.

Service treatment records, while reflecting numerous instances of treatment, including for orthopedic problems such as multiple joint pains involving the shoulders, elbows, hips, and knees, reflect no complaints or findings related to the neck, back, or spine.  At the time of his September 1984 examination for separation from service, while reporting a history of swollen or painful joints, broken bones, painful or trick shoulder or elbow, "trick" or locked knee, and other medical problems, the Veteran denied having or having ever had recurrent back pain.

Likewise, VA and private treatment records dated from 1998 to 2008 reflect no complaints or findings related to the neck, back, or spine, and, on several occasions-including in July 2004 and December 2005 - the Veteran specifically denied joint pain, arthralgias, stiffness, or swelling.  

VA treatment records reflect that, in February 2009, the Veteran reported that he had injured his lower back the previous Friday while pulling weeds.  In May 2009, the Veteran again reported intermittent low back pain, and May 2009 lumbosacral X-rays for complaints of back pain confirmed DDD.  In August 2009, the Veteran presented for acute care for complaints of 4 months of pain in the low back radiating to both buttocks and hips, with no trauma.  

On November 2013 VA examination, diagnoses of DDD and osteoarthritis of the cervical and thoracolumbar spine were confirmed.  However, the examiner opined that, after reviewing the claims file, including the 1983-84 service treatment records and post-service treatment records dated from 2009 to 2013, and performing physical exam, each such cervical and thoracolumbar spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner noted that there were no medical records showing diagnosis or treatment for any neck or back condition, and no mention of any specific neck or back complaints, while Veteran was still in service.

The Board finds the November 2013 VA examination report probative given the record as a whole.  Again, the record shows many physical and orthopedic medical problems both during and after service, but no neck, back, or spine problems until decades after service.  

The Board notes that, in an October 2013 statement, a private physician, Dr. D.O., provided the opinion that it was at "least possible" that the Veteran's currently diagnosed DJD and DDD was related to service, explaining that arthritis could be related to physical trauma during service, and noting that the Veteran complained of hip pain in October 1983.  Notably, however, Dr. D.O. specifically declined to check answers stating that it was either "more than likely" or "as likely as not" that the Veteran's condition was related to service.  

The Board finds the opinion of Dr. D.O. to be of very little probative value.  In addition to the equivocal, at best, nature of the opinion as noted above, Dr. D.O. provided no explanation of how the Veteran's reports of hip pain - or other numerous reports of orthopedic problems involving other parts of the body - I indicated physical trauma to any part of the spine, or why spine symptoms did not manifest until approximately 25 years after service.  Again, in this regard, the Veteran specifically denied a history of recurrent back pain on September 1984 separation from service.

Furthermore, the Board notes the Veteran's statements on November 2013 VA examination that that he first had onset of his current cervical, lumbar, and thoracic spine DDD and osteoarthritis symptoms in service in 1983 during physical training, and that such conditions had gotten worse.  However, such statements are not credible for the reasons described above, including the lack of any spine complaints in service despite numerous and repeated other orthopedic complaints; his denial of any recurrent back pain history on September 1984 separation; and the lack of any medical documentation of neck, back, or spine problems until 2009, when the Veteran was seen for back pain of recent onset.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including lack of contemporaneous medical evidence, possible bias, and inconsistencies within the record).

Finally, as the record does not reflect that any arthritis began until many years after service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable.

Therefore, a preponderance of the evidence is against a finding that any DDD, arthritis, or any other neck, back, or spine disorder began during service or is related to service in any other way.  Accordingly, service connection for DDD (also claimed as osteoarthritis) must be denied.  

III. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right eye injury residuals are rated under diagnostic code (DC) 6009 for unhealed eye injury, and is thus rated under the General Rating Formula for Diagnostic Codes 6000 through 6009.  Under this code, disability is rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher rating.  A compensable rating is warranted where there are incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79.

Under DC 6066 for impairment of central visual acuity, where, as here, one eye is service-connected, visual acuity of 20/40 or better is rated noncompensable (0 percent), and visual acuity must be 20/50 or worse to warrant a 10 percent rating or greater.  38 C.F.R. §§ 4.75(a), 4.79.  Central visual acuity is evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76(b)(1).

On June 2011 VA examination, it was noted that the Veteran had sustained right eye trauma with a racquet ball causing contusion in 1981.  He reported pain, distorted floater(s), sensitivity to light, blurred vision, and headaches.  He had no enlarged images, redness, swelling, discharge, glare, haloes, or watering.  The eye symptoms occurred with overuse of the eyes.  He denied having any incapacitating episodes in the past 12 months due to his eye condition and was not receiving any treatment for it.  He had never been hospitalized or had any surgery for the condition, and did not experience any overall functional impairment from it.

Examination revealed no corneal pathology, scarring, cataracts, retinopathy, or pterygium.  Ocular pressure was within normal limits bilaterally with no evidence of glaucoma.  Examination of the optic nerves, vessels, maculas, and lenses was normal.  Visual acuity examination revealed corrected distance vision on the right of 20/25, and corrected near vision on the right of 20/20, and the Veteran's vision was normal.  Visual field perimeter testing was normal.  Eye examination did not reveal diplopia, confrontation test was normal, there was no nystagmus, and both lenses were intact.  Slit lamp examination was normal.  There was noted to be no diagnosis because there was no pathology to render a diagnosis.

On November 2013 VA examination, it was again noted that the Veteran's right eye condition began in 1981 when he was hit in the eye playing racquetball; it was noted that he was treated with medication and an eye patch, and that the condition had resolved.  On examination, corrected visual acuity was 20/40 or better for both distance and near vision, and there was no diplopia, visual field defect or condition that may result in visual field defect, or incapacitating episodes attributable to any eye conditions.  The examiner assessed that, for the established diagnosis of "residuals of injury to the right eye," the diagnosis was changed to no sign of residual damage to the right eye; it was noted that there was no residual damage or visual impairment to the right eye. 

In this case, a compensable rating for right eye injury residuals is not warranted.  The record reflects no incapacitating episodes, right eye central visual acuity of 20/40 or better, and no impairment of visual fields.  See 38 C.F.R. § 4.76a, 4.79, DC 6080.  The Board notes that in June 2011 the Veteran reported pain, distorted floater(s), sensitivity to light, blurred vision, and headaches.  However, the medical evidence of record does not link any such symptoms to the Veteran's eye injury residuals resulting from his racquetball injury in 1981.  On both June 2011 and November 2013 examination, the eye was completely normal; the Veteran reported receiving no eye treatment whatsoever; there was no pathology to render a diagnosis; and, in fact, the Veteran's diagnosis was changed to no sign of residual damage to the right eye, as it was noted that there was no residual damage or visual impairment to the right eye. 

Thus, no symptomatology related to the Veteran's service-connected right eye injury residuals that might warrant a compensable rating has been shown.  Accordingly, a compensable rating for right eye injury residuals must be denied.


ORDER

Service connection for bursitis is denied.

Service connection for DDD (also claimed as osteoarthritis) of the thoracolumbar and cervical spine is denied.

A compensable rating for right eye injury residuals is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


